Case 1:18-cr-O0602-WHP Document 51-4 Filed 12/11/19 Page 1 of 20

TESTIMONY OF MICHAEL D. COHEN
COMMITTEE ON OVERSIGHT AND REFORM
U.S. HOUSE OF REPRESENTATIVES

FEBRUARY 27, 2019

Chairman Cummings, Ranking Member Jordan, and Members of the

Committee, thank you for inviting me here today.

| have asked this Committee to ensure that my family be protected from
Presidential threats, and that the Committee be sensitive to the questions

pertaining to ongoing investigations. Thank you for your help and for your

understanding.

| am here under oath to correct the record, to answer the Committee’s
questions truthfully, and to offer the American people what | know about

President Trump.

| recognize that some of you may doubt and attack me on my credibility. It
is for this reason that | have incorporated into this opening statement
documents that are irrefutable, and demonstrate that the information you

will hear is accurate and truthful.

Never in a million years did | imagine, when | accepted a job in 2007 to

work for Donald Trump, that he would one day run for President, launch a

U)-|
Case 1:18-cr-O0602-WHP Document 51-4 Filed 12/11/19 Page 2 of 20

campaign on a platform of hate and intolerance, and actually win. | regret
the day | said “yes” to Mr. Trump. | regret all the help and support | gave

him along the way.

| am ashamed of my own failings, and | publicly accepted responsibility for

them by pleading guilty in the Southern District of New York.

| am ashamed of my weakness and misplaced loyalty — of the things | did

for Mr. Trump in an effort to protect and promote him.

| am ashamed that | chose to take part in concealing Mr. Trump’s illicit acts

rather than listening to my own conscience.

| am ashamed because | know what Mr. Trump is.
He is a racist.

He is a conman.

He is a cheat.

He was a presidential candidate who knew that Roger Stone was talking

with Julian Assange about a WikiLeaks drop of Democratic National

Committee emails.
Case 1:18-cr-O0602-WHP Document 51-4 Filed 12/11/19 Page 3 of 20

| will explain each in a few moments.

| am providing the Committee today with several documents. These

include:

e A copy of a check Mr. Trump wrote from his personal bank
account — after he became president - to reimburse me for the
hush money payments | made to cover up his affair with an adult

film star and prevent damage to his campaign;

" Copies of financial statements for 2011 — 201 3 that he gave to

such institutions as Deutsche Bank;

a A copy of an article with Mr. Trump’s handwriting on it that
reported on the auction of a portrait of himself — he arranged for
the bidder ahead of time and then reimbursed the bidder from the
account of his non-profit charitable foundation, with the picture

now hanging in one of his country clubs; and

® Copies of letters | wrote at Mr. Trump’s direction that threatened
his high school, colleges, and the College Board not to release his

grades or SAT scores.
Case 1:18-cr-O0602-WHP Document 51-4 Filed 12/11/19 Page 4 of 20

| hope my appearance here today, my guilty plea, and my work with law
enforcement agencies are steps along a path of redemption that will restore

faith in me and help this country understand our president better.

KKK

Before going further, | want to apologize to each of you and to Congress as

a whole.

The last time | appeared before Congress, | came to protect Mr. Trump.

Today, I’m here to tell the truth about Mr. Trump.

| lied to Congress about when Mr. Trump stopped negotiating the Moscow
Tower project in Russia. | stated that we Stopped negotiating in January

2016. That was false — our negotiations continued for months later during

the campaign.

Mr. Trump did not directly tell me to lie to Congress. That's not how he

operates.

In conversations we had during the campaign, at the same time | was

actively negotiating in Russia for him, he would look me in the eye and tell

Du
Case 1:18-cr-O0602-WHP Document 51-4 Filed 12/11/19 Page 5 of 20

me there's no business in Russia and then go out and lie to the American

people by saying the same thing. In his way, he was telling me to lie.

There were at least a half-dozen times between the lowa Caucus in
January 2016 and the end of June when he would ask me “How’s it going

in Russia?” — referring to the Moscow Tower project.

You need to know that Mr. Trump’s personal lawyers reviewed and edited
my statement to Congress about the timing of the Moscow Tower

negotiations before | gave it.

To be clear: Mr. Trump knew of and directed the Trump Moscow
negotiations throughout the campaign and lied about it. He lied about it
because he never expected to win the election. He also lied about it
because he stood to make hundreds of millions of dollars on the Moscow

real estate project.
And so | lied about it, too — because Mr. Trump had made clear to me,

through his personal statements to me that we both knew were false and

through his lies to the country, that he wanted me to lie. And he made it

Ve
Case 1:18-cr-O0602-WHP Document 51-4 Filed 12/11/19 Page 6 of 20

clear to me because his personal attorneys reviewed my statement before |

gave it to Congress.

KEK

Over the past two years, I have been smeared as “a rat” by the President of
the United States. The truth is much different, and let me take a brief

moment to introduce myself.
My name is Michael Dean Cohen.

| am a blessed husband of 24 years and a father to an incredible daughter
and son. When | married my wife, | promised her that | would love her,
cherish her, and protect her. As my father said countless times throughout
my childhood, “you my wife, and you my children, are the air that | breathe.”
To my Laura, my Sami, and my Jake, there is nothing | wouldn't do to

protect you.

| have always tried to live a life of loyalty, friendship, generosity, and
compassion — qualities my parents ingrained in my siblings and me since
childhood. My father survived the Holocaust thanks to the compassion and
selfless acts of others. He was helped by many who put themselves in

harm’s way to do what they knew was right.

0-6
Case 1:18-cr-O0602-WHP Document 51-4 Filed 12/11/19 Page 7 of 20

That is why my first instinct has always been to help those in need. Mom

and Dad...| am sorry that | let you down.

As many people that know me best would Say, | am the person they would
call at 3AM if they needed help. | proudly remember being the emergency
contact for many of my children’s friends when they were growing up

because their parents knew that | would drop everything and care for them

as if they were my own.

Yet, last fall | pled guilty in federal court to felonies for the benefit of, at the

direction of, and in coordination with Individual #1.
For the record: Individual #1 is President Donald J. Trump.

It is painful to admit that | was motivated by ambition at times. It is even
more painful to admit that many times | ignored my conscience and acted
loyal to a man when | should not have. Sitting here today, it seems
unbelievable that | was so mesmerized by Donald Trump that | was willing

to do things for him that | knew were absolutely wrong.

For that reason, | have come here to apologize to my family, to the

government, and to the American people.

BKK
Case 1:18-cr-O0602-WHP Document 51-4 Filed 12/11/19 Page 8 of 20

Accordingly, let me now tell you about Mr. Trump.

| got to know him very well, working very closely with him for more than 10
years, as his Executive Vice President and Special Counsel and then
personal attorney when he became President. When | first met Mr. Trump,
he was a successful entrepreneur, a real estate giant, and an icon. Being
around Mr. Trump was intoxicating. When you were in his presence, you
felt like you were involved in something greater than yourself -- that you

were somehow changing the world.

| wound up touting the Trump narrative for over a decade. That was my job.
Always stay on message. Always defend. It monopolized my life. At first, |
worked mostly on real estate developments and other business
transactions. Shortly thereafter, Mr. Trump brought me into his personal life

and private dealings. Over time, | saw his true character revealed.

Mr. Trump is an enigma. He is complicated, as am |. He has both good and
bad, as do we all. But the bad far outweighs the good, and since taking
office, he has become the worst version of himself. He is capable of
behaving kindly, but he is not kind. He is capable of committing acts of

generosity, but he is not generous. He is capable of being loyal, but he is

fundamentally disloyal.
Case 1:18-cr-O0602-WHP Document 51-4 Filed 12/11/19 Page 9 of 20

Donald Trump is a man who ran for office to make his brand great, not to
make our country great. He had no desire or intention to lead this nation —
only to market himself and to build his wealth and power. Mr. Trump would
often say, this campaign was going to be the “greatest infomercial in

political history.”

He never expected to win the primary. He never expected to win the
general election. The campaign — for him — was always a marketing

opportunity.

| knew early on in my work for Mr. Trump that he would direct me to lie to
further his business interests. | am ashamed to say, that when it was fora
real estate mogul in the private sector, | considered it trivial. As the

President, | consider it Significant and dangerous.

But in the mix, lying for Mr. Trump was normalized, and no one around him

questioned it. In fairness, no one around him today questions it, either.

A lot of people have asked me about whether Mr. Trump knew about the
release of the hacked Democratic National Committee emails ahead of

time. The answer is yes.

A
Case 1:18-cr-O0602-WHP Document 51-4 Filed 12/11/19 Page 10 of 20

As | earlier stated, Mr. Trump knew from Roger Stone in advance about the

WikiLeaks drop of emails.

In July 2016, days before the Democratic convention, | was in Mr. Trump’s
office when his secretary announced that Roger Stone was on the phone.
Mr. Trump put Mr. Stone on the speakerphone. Mr. Stone told Mr. Trump
that he had just gotten off the phone with Julian Assange and that Mr.
Assange told Mr. Stone that, within a couple of days, there would be a

massive dump of emails that would damage Hillary Clinton’s campaign.

Mr. Trump responded by stating to the effect of “wouldn't that be great.”

Mr. Trump is a racist. The country has seen Mr. Trump court white

supremacists and bigots. You have heard him call poorer countries

“shitholes.”
In private, he is even worse.

He once asked me if | could name a country run by a black person that

wasn't a “shithole.” This was when Barack Obama was President of the

United States.

10
Case 1:18-cr-O0602-WHP Document 51-4 Filed 12/11/19 Page 11 of 20

While we were once driving through a struggling neighborhood in Chicago,

he commented that only black people could live that Way.

And, he told me that black people would never vote for him because they

were too stupid.

And yet | continued to work for him.

Mr. Trump is a cheat.

As previously stated, I’m giving the Committee today three years of
President Trump’s financial statements, from 201 1-2013, which he gave to
Deutsche Bank to inquire about a loan to buy the Buffalo Bills and to

Forbes. These are Exhibits 1a, 1b, and 1c to my testimony.

It was my experience that Mr. Trump inflated his total assets when it served
his purposes, such as trying to be listed among the wealthiest people in

Forbes, and deflated his assets to reduce his real estate taxes.

| am sharing with you two newspaper articles, side by side, that are
examples of Mr. Trump inflating and deflating his assets, as | said, to suit

his financial interests. These are Exhibit 2 to my testimony.

i
Case 1:18-cr-O0602-WHP Document 51-4 Filed 12/11/19 Page 12 of 20

As | noted, I’m giving the Committee today an article he wrote on, and sent
me, that reported on an auction of a portrait of Mr. Trump. This is Exhibit

3A to my testimony.

Mr. Trump directed me to find a straw bidder to purchase a portrait of him
that was being auctioned at an Art Hamptons Event. The objective was to
ensure that his portrait, which was going to be auctioned last, would go for
the highest price of any portrait that afternoon. The portrait was purchased
by the fake bidder for $60,000. Mr. Trump directed the Trump Foundation,
which is supposed to be a charitable organization, to repay the fake bidder,

despite keeping the art for himself, Please see Exhibit 3B to my testimony.

And it should come as no surprise that one of my more common
responsibilities was that Mr. Trump directed me to call business owners,
many of whom were small businesses, that were owed money for their
services and told them no payment or a reduced payment would be

coming. When | advised Mr. Trump of my success, he actually reveled in it.

And yet, | continued to work for him.

12

fv
Case 1:18-cr-O0602-WHP Document 51-4 Filed 12/11/19 Page 13 of 20

Mr. Trump is a conman.

He asked me to Pay off an adult film star with whom he had an affair, and
to lie to his wife about it, which | did. Lying to the First Lady is one of my

biggest regrets. She is a kind, good person. | respect her greatly — and she

did not deserve that.

| am giving the Committee today a copy of the $130,000 wire transfer from
me to Ms. Clifford’s attorney during the closing days of the presidential
campaign that was demanded by Ms. Clifford to maintain her silence about

her affair with Mr, Trump. This is Exhibit 4 to my testimony.

Mr. Trump directed me to use my own personal funds from a Home Equity
Line of Credit to avoid any money being traced back to him that could
negatively impact his campaign. | did that, too — without bothering to
consider whether that was improper, much less whether it was the right

thing to do or how it would impact me, my family, or the public.

| am going to jail in part because of my decision to help Mr. Trump hide that

payment from the American people before they voted a few days later.

As Exhibit 5 to my testimony shows, | am providing a copy of a $35,000

check that President Trump personally signed from his Personal bank

13
Case 1:18-cr-O0602-WHP Document 51-4 Filed 12/11/19 Page 14 of 20

account on August 1, 2017 — when he was President of the United States —
pursuant to the cover-up, which was the basis of my guilty plea, to
reimburse me — the word used by Mr. Trump’s TV lawyer -- for the illegal
hush money | paid on his behalf. This $35,000 check was one of 11 check

installments that was paid throughout the year — while he was President.

The President of the United States thus wrote a personal check for the
payment of hush money as part of a criminal scheme to violate campaign
finance laws. You can find the details of that scheme, directed by Mr.

Trump, in the pleadings in the U.S. District Court for the Southern District of

New York.

So picture this scene — in February 2017, one month into his presidency,
I'm visiting President Trump in the Oval Office for the first time. It’s truly
awe-inspiring, he’s showing me around and pointing to different paintings,
and he says to me something to the effect of...Don’t worry, Michael, your
January and February reimbursement checks are coming. They were Fed-
Exed from New York and it takes a while for that to get through the White
House system. As he promised, | received the first check for the

reimbursement of $70,000 not long thereafter.

14
Case 1:18-cr-O0602-WHP Document 51-4 Filed 12/11/19 Page 15 of 20

When | say conman, I'm talking about a man who declares himself brilliant
but directed me to threaten his high school, his colleges, and the College

Board to never release his grades or SAT scores.

As | mentioned, I’m giving the Committee today copies of a letter | sent at
Mr. Trump’s direction threatening these schools with civil and criminal
actions if Mr. Trump's grades or SAT scores were ever disclosed without

his permission. These are Exhibit 6.

The irony wasn't lost on me at the time that Mr. Trump in 2011 had strongly
criticized President Obama for not releasing his grades. As you can see in
Exhibit 7, Mr. Trump declared “Let him show his records” after Calling

President Obama “a terrible student.”

The sad fact is that | never heard Mr. Trump say anything in private that led

me to believe he loved our nation or wanted to make it better. In fact, he did

the opposite.

When telling me in 2008 that he was cutting employees’ salaries in half —
including mine — he showed me what he claimed was a $10 million IRS tax
refund, and he said that he could not believe how stupid the government

was for giving “someone like him” that much money back.

1

New
Case 1:18-cr-O0602-WHP Document 51-4 Filed 12/11/19 Page 16 of 20

During the campaign, Mr. Trump said he did not consider Vietnam Veteran,
and Prisoner of War, Senator John McCain to be “a hero” because he likes
people who weren't captured. At the same time, Mr. Trump tasked me to
handle the negative press surrounding his medical deferment from the

Vietnam draft.

Mr. Trump claimed it was because of a bone spur, but when | asked for
medical records, he gave me none and said there was no surgery. He told
me not to answer the specific questions by reporters but rather offer simply

the fact that he received a medical deferment.

He finished the conversation with the following comment. “You think I’m

Stupid, | wasn’t going to Vietnam.”

| find it ironic, President Trump, that you are in Vietnam right now.

And yet, | continued to work for him.

KK

Questions have been raised about whether | know of direct evidence that

Mr. Trump or his campaign colluded with Russia. | do not. | want to be

clear. But, | have my suspicions.

16

DA
Case 1:18-cr-O0602-WHP Document 51-4 Filed 12/11/19 Page 17 of 20

Sometime in the summer of 2017, | read all over the media that there had
been a meeting in Trump Tower in June 2016 involving Don Jr. and others
from the campaign with Russians, including a representative of the Russian
government, and an email setting up the meeting with the subject line, “Dirt
on Hillary Clinton.” Something clicked in my mind. | remember being in the
room with Mr. Trump, probably in early June 2016, when something
peculiar happened. Don Jr. came into the room and walked behind his
father’s desk — which in itself was unusual. People didn’t just walk behind
Mr. Trump’s desk to talk to him. | recalled Don Jr. leaning over to his father
and speaking in a low voice, which | could clearly hear, and saying: “The

meeting is all set.” | remember Mr. Trump saying, “Ok good...let me

know.”

What struck me as | looked back and thought about that exchange between
Don Jr. and his father was, first, that Mr. Trump had frequently told me and
others that his son Don Jr. had the worst judgment of anyone in the

world. And also, that Don Jr. would never set up any meeting of any

significance alone — and certainly not without checking with his father.

| also knew that nothing went on in Trump world, especially the campaign,
without Mr. Trump’s knowledge and approval. So, | concluded that Don

Jr. was referring to that June 2016 Trump Tower meeting about dirt on

17

Vi
Case 1:18-cr-O0602-WHP Document 51-4 Filed 12/11/19 Page 18 of 20

Hillary with the Russian representative when he walked behind his dad’s
desk that day -- and that Mr. Trump knew that was the meeting Don Jr. was

talking about when he said, “That's good...let me know.”

RE

Over the past year or so, | have done some real soul searching. | see now
that my ambition and the intoxication of Trump power had much to do with

the bad decisions | made.

To you, Chairman Cummings, Ranking Member Jordan, the other
members of this Committee, and the other members of the House and

Senate, | am sorry for my lies and for lying to Congress.

To our nation, | am sorry for actively working to hide from you the truth

about Mr. Trump when you needed it most.

For those who question my motives for being here today, | understand. |
have lied, but | am nota liar. | have done bad things, but | am not a bad

man. | have fixed things, but | am no longer your “fixer,” Mr. Trump.

| am going to prison and have shattered the safety and security that | tried

so hard to provide for my family. My testimony certainly does not diminish

18
Case 1:18-cr-O0602-WHP Document 51-4 Filed 12/11/19 Page 19 of 20

the pain | caused my family and friends — nothing can do that. And | have

never asked for, nor would | accept, a pardon from President Trump.

And, by coming today, | have caused my family to be the target of personal,
scurrilous attacks by the President and his lawyer — trying to intimidate me
from appearing before this panel. Mr. Trump called me a “rat” for choosing
to tell the truth — much like a mobster would do when one of his men

decides to cooperate with the government.

As Exhibit 8 shows, | have provided the Committee with copies of Tweets
that Mr. Trump posted, attacking me and my family — only someone burying
his head in the sand would not recognize them for what they are:

encouragement to someone to do harm to me and my family.

| never imagined that he would engage in vicious, false attacks on my
family — and unleash his TV-lawyer to do the same. | hope this committee
and all members of Congress on both sides of the aisle will make it clear:
As a nation, we should not tolerate attempts to intimidate witnesses before

congress and attacks on family are out of bounds and not acceptable.

| wish to especially thank Speaker Pelosi for her statements in Exhibit 9 to

protect this institution and me, and the Chairman of the House Permanent

12

(14
Case 1:18-cr-O0602-WHP Document 51-4 Filed 12/11/19 Page 20 of 20

Select Committee on Intelligence Adam Schiff and Chairman Cummings for
likewise defending this institution and my family against the attacks by Mr.
Trump, and also the many Republicans who have admonished the

President as well.

| am not a perfect man. | have done things | am not proud of, and | will live

with the consequences of my actions for the rest of my life.

But today, | get to decide the example | set for my children and how |
attempt to change how history will remember me. | may not be able to

change the past, but | can do right by the American people here today.

Thank you for your attention. | am happy to answer the Committee’s

questions.

HHH

20

\ 4.
